{¶ 28} I respectfully dissent in part as to the first assignment of error involving the Ruger Redhawk firearm. I concur in judgment and opinion as to the first assignment of error involving the Thompson Contender firearm. In addition, I concur in judgment and opinion as to the second and third assignments of error.
 {¶ 29} In my view, the state did not produce sufficient evidence to show that the Ruger Redhawk firearm was operable. The state showed the owner victim two pictures of the same model of firearm. The prosecutor then asked the owner about the scope in the picture. He asked the owner what that scope was useful for, not what the scope on her stolen Ruger Redhawk was used for. While the owner did testify that she bought her Ruger Redhawk with the scope already attached, I do not believe that this evidence is sufficient to show that the Ruger Redhawk was operable. Further, in my view, the fact that the owner hid her firearms in her home shows at best that the firearms were valuable, not that they were operable.
 {¶ 30} Thus, I dissent in part as to the first assignment of error involving the Ruger Redhawk. *Page 12 
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED IN PART, REVERSED IN PART, AND CAUSE REMANDED and that the Appellee and Appellant costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Washington County Common Pleas Court to carry this judgment into execution.
IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is temporarily continued for a period not to exceed sixty days upon the bail previously posted. The purpose of a continued stay is to allow Appellant to file with the Ohio Supreme Court an application for a stay during the pendency of proceedings in that court. If a stay is continued by this entry, it will terminate at the earlier of the expiration of the sixty day period, or the failure of the Appellant to file a notice of appeal with the Ohio Supreme Court in the forty-five day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Ohio Supreme Court. Additionally, if the Ohio Supreme Court dismisses the appeal prior to expiration of sixty days, the stay will terminate as of the date of such dismissal.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
McFarland, P.J.: Concurs in Judgment and Opinion.
Kline, J.: Concurs in Judgment and Opinion in part and Dissents in part, with Attached Opinion, as to Assignment of Error I; Concurs in Judgment and Opinion as to Assignments of Error II  III. *Page 1